Exhibit 99.2 Mid-Year 2014 Business Update August 27, 2014 1 Forward Looking Statements Statements in this presentation relating to future plans, results, performance, expectations, achievements and the like are considered “forward-looking statements.” These forward-looking statements involve known and unknown risks and are subject to change based on various factors and uncertainties that may cause actual results to differ materially from those expressed or implied by those statements, including the impact of the regulatory environment on our business and our ability to execute our business strategy. Factors and uncertainties that may cause actual results to differ include but are not limited to the risks disclosed in the Company’s filings with the SEC, as well as the risk that the Company will not successfully implement the new plan, the risk that the implementation of the new plan will be delayed, including as a result of labor and employment laws, rules and regulations, the risk that the plan will not result in the anticipated benefits or cost savings, the risk that the new plan will negatively impact the Company’s ability to successfully operate its business or retain its key employees and the risk that the Company’s plans for new product introductions will be successful. The Company undertakes no obligation to revise or update any forward-looking statements unless required by applicable law. 2 About Intersections Inc. Intersections Inc. (Nasdaq: INTX) is a leading provider of identity risk management, privacy protection and other subscription based services for consumers.Our core services monitor personal information for our consumers, aggregate it into digestible, consumer-friendly reports and alerts, and provide personalized education and support to help our customers understand their information and take the actions they deem appropriate.Since our business was founded in 1996, Intersections has protected the identities of more than 36 million consumers.Over the last three years we have created, and plan in the fourth quarter of 2014 to commence selling, a health monitoring service for animals.This service will collect, store, analyze and deliver important information regarding an animal’s health and will be supported by a robust cloud based information system.To learn more, visit www.intersections.com. 3 Mid-Year 2014 Business Update 4 ►In our March 2014 Business Update we provided an initial glimpse into some of the exciting initiatives we are working on to restore growth at Intersections. ►As previously discussed, the large U.S. financial institutions have stopped marketing add on products like ours.As a result, revenue from our private label subscriber base, comprised primarily of subscribers from large U.S. financial institutions, has declined from $274 million in FY 2011 to approximately $152 million estimated for FY 2014. ►The purpose of this presentation is to provide an update on: oOur ongoing plans to reorganize and refocus our product lines oThe progress of our product line growth initiatives oGuidance on where we believe Intersections is headed in light of these changes and initiatives Intersections’ New Strategic Vision 5 ►We are transforming Intersections into the more dynamic, entrepreneurial and agile marketing and product business discussed in our March 2014 Business Update. ►We are on the path to achieving our goals of: oFocusing on our IDENTITY GUARD® brand as the growth engine for our identity theft and privacy protection solutions through both new partners and directly to consumers oContinuing to provide top notch service for our existing private label subscriber base, comprised mostly of our existing financial institution subscribers oBuilding our Canadian business lines through new products and new channels oLaunching our cutting edge VoyceTM product and becoming the leading player in the pet health and wellness space oReinvigorating our insurance business through new products and marketing channels oAccelerating Captira Analytical’s efforts to transform the bail bond technology support space Reshaping Intersections 6 ►Working with a noted corporate transformation consulting firm we have formulated and begun executing a detailed plan to streamline operations and define our new operating model. ►This plan was carefully vetted to maximize positive cash flow, to comply with existing agreements with our large U.S. financial institution partners, and to adhere to regulatory and compliance requirements. ►Key leadership changes have already been announced, and we are in the process of making some reductions in overall staff and in our cost structure. ►We expect our plan to streamline operations will generate cost savings of between $15 and $19 million annualized by the end of 2015. oWe currently estimate charges of approximately $3.5 to $3.9 million for severance and related restructuringfees, which largely will be recognized in the 3rd Quarter of 2014. Redirecting Intersections 7 ►Defining our new operating model and refocusing our product lines and business approach overall are as important as identifyingcost savings opportunities. ►We expect each product line to be managed by an executive with P&L responsibility. ►We expect the product lines to be: oThe IDENTITY GUARD® branded products in the U.S. and our Canadian branded products oOur existing private label subscriber base, comprised primarily of U.S. financial institution subscribers oInsurance products oThe VoyceTMproduct and other pet health and wellness services oBail bonds industry software solutions 8 Identity Guard® Product Line ►We offer our identity theft and privacy protection products through two established brands,IDENTITY GUARD® in the U.S. and CREDIT ALERT® in Canada. ►Together, we expect our IDENTITY GUARD® brand and Canadian product lines to end FY 2014 with approximately $78 million in revenue.By 2016 we expect revenue for these product lines to grow in the range ofapproximately 150% to 190%. ►Our strategies include: oStreamlining and re-organizing resources, IT systems and operational processes to improve agility and ensure success oContinuing to design solutions and source new products to uniquely solve consumers’ identity and privacy protection needs oIncreasing our successful direct-to-consumer marketing oExpanding through new and existing partners and affiliates oEnhancing our sales and distribution capabilities and discipline Pet Health and Wellness Product Line 10 Insurance Services Product Line ØWe currently provide consumer services, including accidental death and disability insurance plans and membership programs as part of our insurance services product line. ØWe plan to re-energize growth in our insurance services through: oOur recent launch of a pet insurance product called PetStrengthTM oLaunching more new insurance products oExpanding marketing channels and adding new partners ØIn 2014 we expect to generate approximately $17 million in revenue for our insurance services.By 2016 we expect revenue to resume a growth trajectory after dipping in 11 Bail Bonds Software Product Line ØCaptira is a pioneer and the preeminent provider of software-as-a-service solutions to the bail bond industry. ØCaptira’s proprietary solutions provide easy and efficient ways for bail bondsmen, general agents and sureties to organize and share data and make better underwriting decisions. ØLeveraging its existing software platform, Captira will be expanding into similarly challenged and underserved related industries. ØWe expect Captira’s revenue to grow from a forecasted $2.2 million in FY 2014 to between approximately $5 and $6 million by FY 2016. ØWe expect that this growth will come from: oContinued penetration of bail bondsmen agencies oExpanding to new related industries Updated Guidance 12 We are lowering our prior revenue guidance primarily because: –The launch date for VoyceTM has been delayed by approximately one quarter –The sales ramp for IDENTITY GUARD® and new business is slower than originally expected $ in Millions 2014 to 2015 Revenue Bridge (High Case) 13 $ in Millions Our confidence and excitement in our product lines is the highest it has been for years. 2015 Adj. EBITDA Growth 14 Conclusion 15 ►We like where we are in our continued transformation, and look forward to taking the steps to reach and sustain profitability for each of our product lines. ►We are entering 2015 with momentum. ►Execution of cost savings is straightforward and necessary. ►Given the resources needed to continue to transform Intersections and drive our product line growth initiatives we will not be paying dividends in the near term. ►In the future we expect to be in a position to provide more transparency and tracking for all stakeholders so they may watch our progress. ►We believe the end result will be a stronger, nimbler and more diversified Intersections, less concentration overhang, and multiple product lines generating long-term profitable growth. Reconciliation of Non-GAAP Financial Measures (High Case) 16 Reconciliation of Non-GAAP Financial Measures (cont’d) 17 This presentation presents several Non-GAAP financial measures, which we believe are important to investors and we utilize in managing our business.These Non-GAAP financial measures should be reviewed in conjunction with the relevant GAAP financial measures and are not presented as alternative measures of operating income, operating margin, net income or earnings per share as determined in accordance with GAAP.Intersections' Consolidated Financial Statements and reconciliations of these non-GAAP financial measures to the most directly comparable GAAP financial measures and related notes can be found in the "GAAP and Non-GAAP Measures" link under the "Investor & Media" page on our website at www.intersections.com. Corporate Headquarters Intersections Inc. 3901 Stonecroft Boulevard Chantilly, VA 20151 Toll-free: 800.695.7536 www.intersections.com Investor Relations Eric S. Miller IR@intersections.com Tel: 703.488.6100
